DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on May 16, 2022 were received and fully considered. Claims 1-10 were amended. Claims 11-20 are new. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts for real-time self-calibration of a glucose sensor. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...generating, by said microcontroller, a plurality of Nyquist plots based on respective
outputs of the plurality of EIS procedures; setting a baseline Nyquist plot length; setting a baseline higher-frequency Nyquist slope; monitoring, by the microcontroller, the Nyquist plot length and the higher-frequency Nyquist slope across the plurality of Nyquist plots to detect changes in the plot length and the slope; adjusting, by the microcontroller, a calibration factor for the glucose sensor based on the changes in the Nyquist plot length and in the Nyquist slope to obtain an adjusted real-time calibration factor; and calculating, by the microcontroller, a level of glucose in the user’s body in real time based on the adjusted real-time calibration factor.”

These limitations describe a mathematical calculation. Furthermore, the limitations describe a mental process as the skilled artisan is capable of performing the steps via a mental assessment or using pen and paper.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...glucose sensor including sensor electronics, a microcontroller, and at least one working electrode and one counter electrode, the method comprising: applying an AC potential signal to the glucose sensor; measuring an AC current signal at the least one working electrode; performing, by the microcontroller, a plurality of electrochemical impedance spectroscopy (EIS) procedures for the at least one working electrode based on the AC potential signal and the AC current signal...”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the judicial exception. See MPEP 2106.05g.
Furthermore, the additional limitations do not add significantly more to the identified judicial exception. Rather, the additional elements are recited at a high level of generality and ultimately amount to well-known and conventional methods for obtaining data and implementing the identified judicial exception on a generically claimed micro-controller.
Independent claim 11 recites the judicial exception and additional limitations in apparatus form and is thus not patent eligible for substantially similar reasons.
Dependent claims 2-10 and 12-20 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-20 are not patent eligible under 35 USC 101.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant argues the following:
The claimed invention does not recite a mental process that can be practically performed in the human mind or by pen and paper;
The claimed invention does not recite a mathematical concept; and
The claimed invention provide an improvement in the calibration of glucose sensors to better calculate the level of glucose in a person’s body;
Examiner respectfully disagrees. First, there is nothing, from the claims or accompanying specification, that suggests that the identified judicial exception cannot be practically performed by the human mind or by pen and paper. While the claimed invention recites structural limitations and EIS procedures, these additional limitations are generically recited and conventional, and ultimately amount to pre-solution activity. See MPEP 2106.05(g). Furthermore, Examiner maintains that the identified judicial exception amounts to a mathematical concept. Per Berkheimer, Examiner also cites additional references, not relied upon below, that demonstrates EIS and Nyquist plots are conventional mathematical techniques and have been known since the 1970s. Applicant’s “improvement” argument that the claimed invention pertains to “a better [way to] calculate the level of glucose in a person’s body” is not persuasive since the Court has held that “the judicial exception alone cannot provide the improvement.” See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981). For these reasons, the 35 USC 101 rejections are maintained. Please see corresponding rejection heading above for more detail.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Patents:
US PG Pub. No. 2011/0040163 A1, see par.0036
US PG Pub. No. 2013/0332085 A1

NPLs:
Shervedani et al., A novel method for glucose determination based on electrochemical impedance spectroscopy using glucose oxidase self-assembled biosensor, Bioelectrochemistry 69 (2006); pgs. 201-208; 2006.
Adamson et al., The promise of electrochemical impedance spectroscopy as novel technology for the management of patients with diabetes mellitus, Analyst, 2012, 137, pgs. 4179-4187, 2012.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791